EXHIBIT 10.1




July 31, 2017




Mr. Glenn Farrell






Dear Glenn:


We thank you for your service to NMI Holdings, Inc. (“NMI”) and congratulate you
on your retirement from NMI, effective July 31, 2017 (“Separation Date”). This
letter (“Agreement”) sets forth the terms of your separation of employment from
NMI as of the Separation Date. Although NMI is not legally required to pay you
any severance benefits, we agree to the following terms of separation:


1.
Separation:

a.
Your employment with NMI and your offer letter of employment dated December 4,
2014 terminate on the Separation Date and, as of such date, you resign your
position with NMI as Chief Accounting Officer, as well as all other positions
that you may hold as an officer and/or director of any of NMI’s subsidiaries.
You will promptly execute such documents and take such actions as may be
necessary or reasonably requested by NMI to effectuate or memorialize the
resignation of such positions.

b.
As of the Separation Date, you hold the following equity grants under the
specified award agreements under the NMI Holdings, Inc. 2014 Omnibus Incentive
Plan, as amended and restated (“2014 OIP”): (1) Nonqualified Stock Option
Agreement between you and NMI, dated as of February 12, 2015, for an award of
options to purchase 86,000 shares of NMI common stock, 57,332 of which have
previously vested and are exercisable (the “2015 Option Agreement”); (2)
Restricted Stock Unit Award Agreement between you and NMI, dated as of February
12, 2015, as amended on September 9, 2015 for an award of 11,000 restricted
stock units of NMI common stock (“RSUs”), 7,332 of which have previously vested
and been settled (the “2015 RSU Agreement”), and (3) Restricted Stock Unit Award
Agreement between you and NMI, dated as of February 10, 2016 for an award of
78,450 RSUs, 26,150 of which have previously vested and been settled (the “2016
RSU Agreement”). The 2015 Option Agreement, the 2015 RSU Agreement and the 2016
RSU Agreement are collectively referred to herein as the “Equity Awards.” You
will not be eligible for any equity award grant based on your employment from
January 1, 2017 through July 31, 2017. Except as otherwise provided below in
paragraph 2.c., your rights and obligations under the terms of the 2014 OIP and
the Equity Awards shall be governed by their respective terms.

c.
You will not be entitled to any bonus, nor shall any bonus accrue, based on your
employment from January 1, 2017 through July 31, 2017.

2.Separation Compensation and Benefits. In consideration of the promises made by
you herein, NMI agrees to the following:
a.
Your group medical insurance, together with your ability to participate in all
of NMI’s other health and welfare plans and NMI’s 401(k) plan will cease on the
Separation Date, after which time you will be eligible to continue in health
plans in which you are currently enrolled (medical, dental and vision) through
COBRA.

b.
If you elect COBRA continuation of your health insurance plan, NMI will pay the
insurance plan premium for six months, or through January 30, 2018 (the “COBRA
Reimbursement”).

c.
NMI will accelerate the vesting of (1) 28,668 unvested options under the 2015
Option Agreement that would have vested on the next vesting date (i.e., February
12, 2018); (2) 3,668 unvested RSUs under the 2015 RSU Agreement that would have
vested on the next vesting date (i.e., February 12, 2018); and (3) 26,150
unvested RSUs under the 2016 RSU Agreement that would have vested on the next
vesting date (i.e., February 10, 2018) (collectively referred to as the
“Accelerated Awards”). On the Separation Date, you forfeit all RSUs under the
2016






--------------------------------------------------------------------------------

EXHIBIT 10.1


RSU Agreement that would have vested on February 10, 2019. Under the 2015 Option
Agreement, your separation of employment from NMI will be treated as a
“Termination of Employment without Cause,” and provided that you have signed and
do not revoke this Agreement, you will have 90 days from the day following the
expiration of the Revocation Period to exercise your vested options under the
2015 Option Agreement, as provided therein.
d.
NMI will provide you a Separation Payment (“Separation Payment”) in an amount
equivalent to six months’ pay, i.e., $193,125, subject to standard payroll
deductions and withholdings, in exchange for your agreement to sign and adhere
to the terms of this Agreement.

If you do not agree to accept the terms offered in this Agreement, you
understand that you will not receive the COBRA Reimbursement, the Accelerated
Awards or the Separation Payment.
3.Timing of Separation Payment and Acceleration of Awards. Provided that you
have signed and do not revoke this Agreement, NMI will:
a.
on the day following the expiration of the Revocation Period, accelerate the
Accelerated Awards as provided in paragraph 2.c above; and

b.
pay you the Separation Payment on January 2, 2018.

4.Responsibility for Tax Obligations. Except as to the employer’s share of
applicable payroll taxes, if any, and any withholdings, legally required, made
by NMI pursuant to any of the payments in Paragraph 2, you understand and agree
that you are solely responsible for all tax obligations, including all reporting
and payment obligations, that may arise as a consequence of this Agreement and
payment of the Separation Payments. You agree to indemnify and hold harmless NMI
and any person or entity affiliated with NMI from any tax liability or penalties
that may arise from this payment as a result of your failure to fulfill your tax
obligations. You further acknowledge that neither NMI nor any of its
representatives or attorneys, has made any promise, representation or warranty,
express or implied, regarding the tax consequences of any consideration paid to
you pursuant to this Agreement. You further acknowledge that NMI has no
obligation to indemnify or defend you in any tax proceedings or from any tax
consequences that could result from payments made in accordance with this
Agreement.
5.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits from NMI after July 31, 2017.
6.Complete General Release. In consideration of the promises set forth in this
Agreement, you, on behalf of yourself, your heirs, executors, administrators,
and assigns, hereby release, waive, and forever discharge NMI, its health or
welfare benefits plans, affiliates, predecessors, successors or assigns, and its
respective officers, directors, trustees, employees, representatives and agents
(collectively “Released Parties”), from any and all claims or liabilities of
whatever kind or nature, that you have ever had or which you now have, known or
unknown, including, but not limited to, claims in tort or contract; claims for
bonuses, severance pay, employee or fringe benefits, or other compensation; and
claims based on any state or federal wage, employment, or common laws, or
amendments thereto, including, but not limited to: (i) any claim under the
Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq., (ii) the
Family and Medical Leave Act, 29 U.S.C. § 2611, et seq., or COBRA, (iii) age
discrimination claims under the Age Discrimination in Employment Act (“ADEA”),
29 U.S.C. § 621 et seq., (iv) any race, color, religion, sex, or national origin
discrimination claims under Title VII of the 1964 Civil Rights Act, 42 U.S.C. §
2000(e) et seq., (v) any claim under the Americans With Disabilities Act, 42
U.S.C. § 12101 et seq., (vi) any claims under the California Labor Code,
California Fair Employment and Housing Act, or any similar state or local laws
or ordinances, (vii) any other claims related to or arising out of your former
employment relationship with NMI, or (viii) any claims for damages due to
personal injury or for compensatory or punitive damages (collectively the
“Released Claims”). You acknowledge that you know of no facts and have no reason
to believe that your rights under the Family and Medical Leave Act have been
violated. You represent and warrant that you have been permitted by NMI to take
all leave that you have needed and that you have received all benefits to which
you believe you are entitled. You further agree that this release may be pleaded
as a complete bar to any action or suit before any court or administrative body.
(This release does not apply to claims that may arise after the date you sign
this Agreement or to any claims for vested benefits under NMI’s employee benefit
plans.)
7.General Release of Unknown Claims; Section 1542 Waiver. It is understood and
agreed by you that this is a full and final release applying not only to all
Released Claims that are presently known, anticipated or





--------------------------------------------------------------------------------

EXHIBIT 10.1


disclosed to you, but also to all Released Claims that are presently unknown,
unanticipated, and undisclosed to you.
California Civil Code Section 1542 (“Section 1542”) provides:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
You expressly acknowledge that you have read and understand Section 1542 and you
waive and relinquish all rights and benefits under Section 1542 and any law of
any other jurisdiction of similar effect with respect to your release of any
unknown claims you may have against any of the Released Parties.
8.No Admission of Liability. The furnishing of consideration pursuant to and the
execution of this Agreement, including the release contained herein, shall not
be deemed or construed at any time or for any purpose as an admission of
liability by NMI.
9.Confidential Information. You understand and agree that in the course of your
employment with NMI, you acquired confidential information, including but not
limited to, information concerning NMI’s board meetings, operations, finances,
business plans and strategies, budgets and unpublished financial information,
prices and costs, and the skills and value to NMI of other employees, all of
which information you understand and agrees could be damaging to NMI if
disclosed or made available to any other person or entity (collectively
“Confidential Information”). Confidential Information does not include any
information that is or becomes generally known to the public or industry, other
than because you or any other current or former employee fails to keep such
information secret and confidential. You understand and agree that such
information was divulged to you in confidence as an employee of NMI and you
understand and agree that you shall keep such information secret and
confidential. You further understand and agree that, at all times, you will not
disclose or communicate any Confidential Information to any other person or in
any way make such information available to others, or make use of such
information on your own behalf, or on behalf of any other person or entity,
unless necessary to comply with a subpoena or other legal process. However, you
agree to promptly notify NMI’s General Counsel via telephone and email as soon
as you learn that you may be asked to divulge any Confidential Information in
any legal proceeding so that NMI may take steps, if necessary, to protect NMI’s
interests concerning the Confidential Information.
10.Non-Disparagement. You agree that you will not (a) criticize, denigrate, or
otherwise disparage NMI, or any other Released Party, or any of their products,
processes, policies, practices, standards of business conduct; or (b) counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against NMI or any other Released Party. NMI agrees that its management
employees acting within the course and scope of their employment will not in
external communications disparage or criticize your work performance for NMI and
your conduct while employed by NMI. Nothing in this Agreement shall restrict
either party from making statements in good faith that are required by
applicable law or by order of any court of competent jurisdiction. Nothing in
this Agreement shall be interpreted in a manner that limits or restricts you
from exercising any legally protected whistleblower rights (including pursuant
to Rule 21F promulgated under the Securities Exchange Act of 1934, as amended).
The parties agree that the public announcement of the circumstances surrounding
this Agreement shall be limited to NMI’s press release previously issued on
February 3, 2017 and any Form 8-K Securities and Exchange filings related to
your retirement and this Agreement.
11.Entire Agreement and Severability. This Agreement constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Released Parties on the subject matter of this Agreement. You acknowledge that
the Released Parties have made no representations or promises to you, written or
oral, other than those in this Agreement, and this Agreement supersedes any
other such promises or representations. The covenants set forth in this
Agreement shall be considered and construed as separate and independent
covenants. For purposes of construing this Agreement, any ambiguities shall not
be construed against either party as the drafter. Should any part or provision
of this Agreement, other than Section 6 (Complete General Release), be held
invalid, void or unenforceable in any court of competent jurisdiction, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement. To the extent
Section 6 of this Agreement is held invalid, void or unenforceable in any court
of competent jurisdiction, such invalidity, voidness or unenforceability shall
render the entire Agreement invalid, void or unenforceable, and you shall be
obligated to return immediately the full Separation Payment to NMI. You





--------------------------------------------------------------------------------

EXHIBIT 10.1


further acknowledge that you will continue to adhere to your obligations under
NMI’s Employee Non-Solicitation Policy for a period of twelve months following
the Separation date.
12.No Representation. Any oral or written representations made concerning this
Agreement that are not expressly set forth herein shall have no force or effect.
No modifications of this Agreement can be made except in writing signed by you
and a duly authorized officer of NMI.
13.Final and Binding. You acknowledge and agree that you have been advised that
this Agreement is a final and binding legal document, that you have had
reasonable and sufficient opportunity to consult with attorneys of your own
choosing before signing this Agreement, and that in signing this Agreement you
have acted voluntarily and have not relied upon any representation made by NMI
or any of its directors, officers, agents, employees, or representatives
regarding this Agreement’s subject matter or its effect. Any ambiguities shall
be interpreted as though this Agreement had been jointly drafted.
14.Return of NMI Property. You promise to return to NMI no later than July 31,
2017 all NMI property in your possession or control, including keys, files,
records, documents, software, notebooks, manuals, memoranda, lists,
correspondence and other materials, whether stored electronically, graphically
or otherwise, without retaining copies thereof in any form, and all equipment,
or other form of property which you received from NMI or gathered, compiled or
prepared in the course of your work for NMI.
15.ADEA Waiver.
By signing this Agreement, you acknowledge that you have carefully read and
fully understand it and are signing voluntarily. You have the right to consult
with an attorney of your choice at your own expense prior to executing it. Your
signature also acknowledges that you understand and agree that you:
a.
Have a full twenty-one (21) days within which to consider this Agreement before
executing it, or if you have executed this Agreement within less than twenty-one
(21) days of the date of delivery to you, you acknowledge that such decision was
entirely voluntary and that you had the opportunity to consider this Agreement
for the entire twenty-one (21) day period.

b.
Are, through this Agreement, releasing NMI from any and all claims you may have
against it, including but not limited to any claims brought pursuant to the Age
Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et seq.).

c.
Have carefully read and fully understand all of the provisions of this
Agreement.

d.
Knowingly and voluntarily intend to be legally bound by the same.

e.
Were advised and hereby are advised in writing to consider the terms of this
Agreement and consult with an attorney of your choice prior to executing this
Agreement.

f.
Acknowledge that the consideration provided pursuant to this Agreement exceeds
any consideration that you would otherwise be entitled to receive and is not
part of any group incentive plan.

g.
Have a full seven (7) days following the execution of this Agreement to revoke
this Agreement (“Revocation Period”) and have been and hereby are advised in
writing that this Agreement shall not become effective or enforceable until the
Revocation Period has expired.

h.
Understand that any rights or claims under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date this
Agreement is executed are not waived.

16.Miscellaneous. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of NMI. This Agreement
will bind the heirs, personal representatives, successors and assigns of both
you and NMI, and inure to the benefit of both you and NMI, their heirs,
successors and assigns. The failure to enforce any breach of this Agreement
shall not be deemed to be a waiver of any other or subsequent breach. This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of California as applied to
contracts made and





--------------------------------------------------------------------------------

EXHIBIT 10.1


to be performed entirely within California. This agreement may be executed in
counterparts which shall be deemed to be part of one original, and facsimile
signatures shall be equivalent to original signatures.


If this Agreement is acceptable to you, please sign below and return the
original to us. We wish you the best in your future endeavors.
Sincerely,
NMI HOLDINGS, INC.






By:          /s/ William Leatherberry                              
William Leatherberry
Executive Vice President, General Counsel






Agreed:      /s/ Glenn Farrell                                   
Glenn Farrell


Date:    July 31, 2017                                          







